Citation Nr: 0002922	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-05 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for kyphoscoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to July 
1996.

This appeal arose from a November 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

Although symptomatic in service, there is no competent 
medical opinion that the veteran's preexisting kyphoscoliosis 
underwent an increase in disability beyond the natural 
progression of the disease during his period of active 
service.


CONCLUSION OF LAW

The claim for service connection for kyphoscoliosis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, a veteran is presumed to be in sound condition when 
examined for service, except as to defects noted at the time 
of the examination.  In this case, the veteran's service 
medical records included an enlistment examination that 
showed minimal kyphosis with pectus excavatum.  An x-ray 
reading when the veteran was examined for induction in May 
1993 showed a 40-degree kyphosis.  The evidence, therefore, 
demonstrates that the veteran's kyphoscoliosis preexisted his 
military service, and that any presumption of soundness 
arising from the initial physical examination has been 
rebutted in this case.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
disability is found to have preexisted service, then service 
connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Here, the basis for the veteran's claim is 
that his preexisting kyphoscoliosis was permanently 
aggravated in service beyond the natural progression of the 
condition as a direct result of the rigors of his service.  
On review of the record in its entirety, however, the Board 
finds no basis on which to find that the veteran's 
kyphoscoliosis underwent a permanent increase in the 
underlying disability during service.

The service medical records do show that the veteran was 
treated for complaints of back pain in August 1993 and in 
February, June, July and November 1995.  The examinations 
conducted at the time of these complaints noted full range of 
motion, negative straight leg raises and x-ray evidence of 
minor scoliosis.  An examination conducted by VA in August 
1997 noted a fixed deformity with prominent dorsal kyphosis 
and prominent lumbosacral scoliosis.  However, he had full 
range of motion and no objective pain on movement.  VA 
outpatient treatment records developed between October 1997 
and January 1998 noted his continuing treatment for low back 
pain.

The evidence noted above establishes that the veteran's 
kyphoscoliosis was symptomatic in service.  However, flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition is shown to have been worsened by 
competent evidence.  In the instant case, there are no 
competent medical notations or opinions which would suggest 
that the veteran's symptoms were due to an increase in the 
underlying pre-existing pathology.  Rather, these records 
merely show that the veteran's kyphoscoliosis was symptomatic 
in service and that he was treated for those symptoms.  The 
Board has carefully reviewed these treatment records; 
however, inasmuch as the Board finds that there is absolutely 
no competent indication in these records that the underlying 
disability was aggravated in service, the Board is unable to 
conclude for purposes of service connection, that the 
preexisting kyphosis underwent an increased in severity as a 
result of the veteran's military service.  

The Board has also reviewed the post-service medical evidence 
which showed continuing treatment for complaints of low back 
pain.  Again, the record contains no competent medical 
opinion indicating that the veteran experienced a permanent 
increase in disability as a result of his period of service 
and there is no objective evidence of record to support such 
a contention.  See Stadin v. Brown, 8 Vet. App. 280, 285 
(1995).  It is emphasized that aggravation for purposes of 
entitlement to VA compensation benefits requires more than an 
allegation that a preexisting disorder became symptomatic 
during service; rather, there must be permanent advancement 
of the underlying pathology.  Hunt v. Derwinski, 1 Vet. App. 
292, at 297 (1991).  While the veteran has stated his belief 
that his condition was aggravated by service, he is not 
competent, as a layperson, to render an opinion as to medical 
causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The appellant has not informed the VA of the existence of any 
specific evidence or medical opinion germane to his claim 
that if obtained would complete his otherwise incomplete 
application for compensation.  It other words, there is no 
indication that there is pertinent evidence that is missing, 
that if obtained or submitted would well ground his otherwise 
not well grounded claim.  Consequently, no duty arises in 
this case to inform that appellant that his application is 
incomplete or of actions necessary to complete his 
application.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Beausoleil v. Brown, 8 Vet. App. 459 , 465 (1996); Johnson v. 
Brown, 8 Vet. App. 423, 427 (1995); cf. Robinette v. Brown, 8 
Vet. App. 69 (1995) (when a claim is not well grounded and 
claimant inform VA of the existence of certain evidence that 
could well ground the claim, VA has duty under 38 U.S.C.A. 
§ 5103(a) to inform claimant that application for 
compensation is incomplete and to submit the pertinent 
evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was decided on the merits.  Edenfield v. Brown, 8 
Vet. App. 384 (1995).


ORDER

Service connection for kyphoscoliosis is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

